Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
     EXECUTIVE EMPLOYMENT AGREEMENT signed the 17th day of June, 2010 (the
“Agreement”) by and between DRI CORPORATION, a North Carolina corporation (the
“Company”) with principal offices at Durham, North Carolina and KATHLEEN OHER
(the “Executive”).
     WHEREAS, Executive and Company desire to establish an Employment Agreement
in which Executive is being hired with benefits and consideration related to
terms of severance and certain other matters and in which Company is receiving
additional benefits and consideration related to non-competition and
non-disclosure.
     NOW THEREFORE, in consideration of the foregoing premises and mutual
covenants herein contained the parties hereto agree as follows:
     1. Employment. The Company agrees to employ the Executive and the Executive
agrees to serve the Company as its Vice President, Secretary and Chief Financial
Officer.
     2. Position and Responsibilities. The Executive shall exert her best
efforts and devote full time and attention to the affairs of the Company. The
Executive shall have the authority and responsibility given by the general
direction, approval and control of the Chief Executive Officer and subject to
the restrictions, limitations and guidelines set forth by the Board of
Directors.
     3. Term of Employment. The term of the Executive’s employment under this
Agreement shall be deemed to commence on June 28, 2010, and shall continue until
June 30, 2012 (the “Initial Term”), subject to extension as hereinafter provided
or termination pursuant to the provisions set forth hereafter. The term of
Executive’s employment shall be automatically sequentially extended for
additional one-year terms upon expiration of the Initial Term, or additional
terms, unless either party hereto receives 90 days’ prior written notice from
the other electing not to extend the Executive’s employment. Compensation during
the term shall be that set forth in Section 5 hereof, unless one of the
termination provisions overrides.
     4. Duties. During the period of her employment

Page 1 of 10



--------------------------------------------------------------------------------



 



hereunder and except for illness, specified vacation periods and reasonable
leaves of absence, the Executive shall devote her best efforts and full
attention and skill to the business and affairs of the Company and its
affiliated companies as such business and affairs now exist and as they may be
hereinafter defined.
     5. Compensation. The Company shall pay to the Executive as compensation for
her services the sum of $250,000 per year, payable pursuant to established
Company pay policy. In addition, the Executive shall receive such additional
compensation and/or bonuses as may be voted to her in the discretion of the
Company CEO, subject to approval of the Compensation Committee of the Company
Board of Directors on the basis of the value of such Executive’s services to the
Company. Currently there is in effect a 2010 Executive Incentive Compensation
Plan in which Executive shall be eligible to participate.
     In the event of the occurrence of a “triggering event” which shall be
defined to include a (i) change in ownership in one or a series of transactions
of 50% or more of the outstanding shares of the Company, or (ii) merger,
consolidation, reorganization or liquidation of the Company, and following such
triggering event either (i) the Executive elects to terminate this agreement or
(ii) the Executive’s services are terminated by the Company or the Executive or
the executive’s duties, authority or responsibilities are substantially
diminished, the Executive shall receive lump sum compensation equal to two times
her annual salary and incentive or bonus payments, if any, as shall have been
paid to the Executive during the Company’s most recent 12-month period within
30 days of the triggering event. If the total amount of the change of control
compensation were to exceed three (3) times the Executive’s base amount (the
average annual taxable compensation of the Executive for the five (5) years
preceding the year in which the change of control occurs), the Company and the
Executive agree to reduce the lump sum compensation to be received by Executive
in order to avoid the imposition of the golden parachute tax as provided in the
Tax Reform Act of 1984, as amended by the Tax Return Act of 1986.
     In the event the Executive is required to hire counsel to negotiate on her
behalf in connection with her termination or resignation from the Company upon
the occurrence of a triggering event, or in order to enforce the rights and
obligations of the Company as provided in this paragraph, the

Page 2 of 10



--------------------------------------------------------------------------------



 



Company shall reimburse to the Executive all reasonable attorneys’ fees which
may be expended by the Executive in seeking to enforce the terms hereof. Such
reimbursement shall be paid every 30 days after the Executive provides copies of
invoices from the Executive’s counsel to the Company. However, such invoices may
be redacted to preserve the attorney-client privilege, client confidentiality or
work product.
     6. Expense Reimbursement. The Company will reimburse the Executive, at
least monthly, for all reasonable and necessary expenses, including without
limitation, travel expenses, professional retention expenses and reasonable
entertainment expenses, incurred by her in carrying out her duties under this
Agreement. The Executive shall present to the Company each month an account of
such expenses in such form as is reasonably required.
     7. Medical and Dental Coverage. The Executive will be eligible to
participate in the Company’s employee group medical and other group insurance
programs on the same basis as other similarly situated executives of the
Company. Any other benefits offered to personnel in the Company similar to
Executive shall also be offered to Executive upon the same terms.
     8. Medical Examination. The Executive agrees to submit herself for physical
examination on one occasion per year as and if requested by the Company;
provided, however, that the Company shall bear the entire cost of such
examinations.
     9. Vacation Time. The Executive shall be entitled each year to a reasonable
vacation in accordance with the established practices of the Company, now or
hereafter in effect for the executive personnel, during which time the
Executive’s compensation shall be paid in full.
     10. Benefits Payable on Disability. If the Executive becomes disabled from
performing services hereunder by reason of illness or other physical or mental
incapacity, the Company shall continue to pay the Executive her then current
salary hereunder for the first six (6) months of such continuous disability
commencing with the first date of such disability.
     11. Obligations of Executive During and After Employment.
     (a) The Executive agrees that during the terms of her employment under this
Agreement, she will engage in

Page 3 of 10



--------------------------------------------------------------------------------



 



no other business activities directly or indirectly, which are competitive with
or which might place her in a competing position to that of the Company, or any
affiliated company.
     (b) The Executive realizes that during the course of her employment,
Executive will have produced and/or have access to confidential business plans,
information, business opportunity records, notebooks, data, formula,
specifications, trade secrets, customer lists, account lists and secret
inventions and processes of the Company and its affiliated companies, which may
or may not be labeled “confidential” (hereinafter sometimes referred to as
“Confidential Information”).
     Therefore, during or subsequent to her employment by the Company, or by an
affiliated company, the Executive agrees to hold in confidence and not to
directly or indirectly disclose or use or copy or make lists of any Confidential
Information, except to the extent authorized by the Company in writing. All
records, files, business plans, documents, equipment and the like, or copies
thereof, relating to Company’s business, or the business of an affiliated
company, which Executive shall prepare, or use, or come into contact with, shall
remain the sole property of the Company, or of an affiliated company, and shall
not be removed from the Company’s or the affiliated company’s premises without
its written consent, and shall be promptly returned to the Company upon
termination of employment with the Company and its affiliated companies. During
Executive’s employment, Company maintains a right at all times, which is
acknowledged by Executive, to examine all of Executive’s computer files, e-mail
messages and business-related documentation on Executive’s computer or laptop
provided by the Company. The restrictions and obligations of Executive set forth
in this Section 11(b) shall not apply to (i) information that is or becomes
generally available and known to the industry (other than as a result of a
disclosure directly or indirectly by Executive); or (ii) information that was
known to Executive prior to Executive’s employment by the Company or its
predecessor.
     (c) Because of employment by Company, Executive shall have access to trade
secrets and confidential information about Company, its business plans, its
business accounts, its business opportunities, its expansion plans and its

Page 4 of 10



--------------------------------------------------------------------------------



 



methods of doing business. Executive agrees that for a period of six (6) months
after termination or expiration of employment, Executive will not, directly or
indirectly, in a same or similar employment compete with Company in its then
present business or anticipated lines of business in any geographic area in
which Company competes or has planned to do business on the effective date of
termination as set forth in its most recent Strategic Business Plan in the same
or similar scope of employment Executive had with Company. Executive further
agrees that she shall not have any direct or indirect contact with any customers
of the Company for the purpose of soliciting any competing business; and
Executive shall not solicit any employees of the Company to terminate their
employment for any reason, whether competitive or not.
     (d) With respect to Inventions made or conceived by the Executive since the
time she began work with the Company, whether or not during the hours of her
employment or with the use of the Company facilities, materials, or personnel,
either solely or jointly with others during her employment by the Company or
within one year after termination of such employment if based on or related to
Confidential Information, and without royalty or any other consideration, the
following shall apply:
          (i) Inventions. “Inventions” shall mean discoveries, concepts, and
ideas, whether patentable or not, including, but not limited to, processes,
methods, formulas, programs, and techniques, as well as improvements or
know-how, concerning any present or prospective activities of the Company with
which the Executive becomes acquainted as a result of her employment by the
Company.
          (ii) Reports. The Executive shall inform the Company promptly and
fully of such Inventions by a written report, setting forth in detail the
procedures employed and the results achieved. A report will be submitted by the
Executive upon completion of any studies or research projects undertaken on the
Company’s behalf, whether or not in the Executive’s opinion a given project has
resulted in an Invention.
          (iii) Patents. The Executive shall apply, at the Company’s request and
expense, for United States and foreign letter patent either in the Executive’s
name or

Page 5 of 10



--------------------------------------------------------------------------------



 



otherwise as the Company shall desire.
          (iv) Assignment. The Executive hereby assigns and agrees to assign to
the Company all rights to such Inventions, and to applications for United States
and/or foreign letters patent and to United States and/or foreign letters patent
granted upon such Inventions.
          (v) Cooperation. The Executive shall acknowledge and deliver promptly
to the Company, without charge to the Company but at its expense, such written
instruments and do such other acts, such as giving testimony in support of the
Executive’s inventorship, as may be necessary in the opinion of the Company to
obtain and maintain United States and/or foreign letters patent and to vest the
entire right and title thereto in the Company.
          (vi) Use. The Company shall also have the royalty-free right to do
business, and to make, use, and sell products, processes, and/or services
derived from any inventions, discoveries, concepts, and ideas, whether or not
patentable, including, but not limited to, processes, methods, formulas, and
techniques, as well as improvements or know-how, whether or not within the scope
of inventions, but which are conceived or made by the Executive during the hours
which she is employed by the Company or with the use or assistance of the
Company’s facilities, materials, or personnel, or within the period set forth in
this Section 11.
     (e) In the event a court of competent jurisdiction finds any provision of
this Section 11 to be so overbroad as to be unenforceable, then such provision
shall be reduced in scope by the court, but only to the extent deemed necessary
by the court to render the provision reasonable and enforceable, it being the
Executive’s intention to provide the Company with the broadest protection
possible against harmful competition.
     12. Nonsolicitation of Employees. Executive undertakes and agrees that
during the term of this Agreement and for a period of twelve (12) months after
this Agreement shall be terminated, whether voluntarily or involuntarily, she
will not, without the prior written approval of the Company solicit any other
employees with regard to working for a competitor.

Page 6 of 10



--------------------------------------------------------------------------------



 



     In the event the Company shall establish to the satisfaction of a court of
competent jurisdiction the existence of a breach or threatened breach by
Executive of Sections 11 or 12, the Company, in addition to any other rights and
remedies it may have, shall be entitled to an injunction restraining the
Executive from doing or continuing to do any such act in violation of this
section, as well as attorney’s fees and costs of prosecution to enforce this
Agreement, if the Company ultimately prevails on the merits.
     13. Termination for Cause by the Company. The Company may, without
liability or additional obligation, terminate the Executive’s employment
hereunder for cause at any time upon written notice from the CEO specifying such
cause, and thereafter the Company’s obligations hereunder shall cease and
terminate; provided, however, that such written notice shall not be delivered
until after the CEO shall have given the Executive written notice specifying the
conduct alleged to have constituted such cause and the Executive has failed to
cure such conduct, if curable, within fifteen (15) days following receipt of
such notice.
     Grounds for termination “for cause” are one or more of the following:
     (a) A willful breach of a material duty by the Executive during the course
of her employment;
     (b) Habitual neglect of a material duty by the Executive;
     (c) Fraud on the Company, conviction of a felony involving or against the
Company, or conviction of a crime of moral turpitude that affects the integrity
and name of the Company.
     If applicable, Executive shall resign as a director and an officer of the
Company if terminated for cause.
     14. Termination by the Executive or the Company Without Cause.
     (a) The Executive, without cause, may terminate this Agreement upon 90 days
prior written notice to the Company. In such event, the Executive shall be
required to render the services required under this Agreement

Page 7 of 10



--------------------------------------------------------------------------------



 



during such 90-day period unless otherwise directed by the CEO. Compensation for
vacation time not taken by Executive shall be paid to the Executive at the date
of termination. Executive shall be paid for only the ninety (90) day period, if
actually required to work, pursuant to normal pay practices and then all
obligations regarding pay shall cease.
     (b) The Company, without cause, may terminate this Agreement. In such
event, the Company shall pay a severance allowance equal to nine (9) months of
the base salary payable at regular scheduled pay periods over the period. Said
severance shall be subject to mitigation should Employee obtain other employment
during the severance period by the amount earned by the Employee during the
severance period regardless of when paid or to be paid.
     If applicable, Executive shall resign as a director and an officer of the
Company if terminated by the Executive or the Company without Cause.
     15. Termination upon Death of Executive. In addition to any other provision
relating to the termination, this Agreement shall terminate upon the Executive’s
death. In such event, the Company shall pay a severance allowance equal to three
(3) months of the base salary without bonuses to the Executive’s estate.
     16. Arbitration. Any controversy, dispute or claim arising out of, or
relating to, this Agreement and/or its interpretation, except any controversy,
dispute or interpretation arising out of §§11 and 12, shall, unless resolved by
agreement of the parties, be settled by binding arbitration in Charlotte, North
Carolina in accordance with the Rules of the American Arbitration Association
then existing. This Agreement to arbitrate shall be specifically enforceable
under the prevailing arbitration law of the State of North Carolina. The award
rendered by the arbitrator(s) shall be final and judgment may be entered upon
the award in any court of the State of North Carolina having jurisdiction of the
matter. Any controversy or dispute involving §§11 and 12 of this Agreement shall
be submitted to litigation in the Superior Court of Gaston County, North
Carolina, or to the Federal Court for the Western District of North Carolina, at
the discretion of the Plaintiff, and the employee and Company agree that venue
and jurisdiction shall so lie and that North Carolina law shall control such
proceeding.

Page 8 of 10



--------------------------------------------------------------------------------



 



     17. General Provisions. The Executive’s rights and obligations under this
Agreement shall not be transferable by assignment or otherwise, nor shall
Executive’s rights be subject to encumbrance or to the claims of the Company’s
creditors. Nothing in this Agreement shall prevent the consolidation of the
Company with, or its merger into, any other corporation, or the sale by the
Company of all or substantially all of its property or assets or assignment via
reincorporation.
     (a) This Agreement and the rights of Executive with respect to the benefits
of employment referred to herein constitute the entire Agreement between the
parties hereto in respect of the employment of the Executive by the Company and
supersede any and all other agreements either oral or in writing between the
parties hereto with respect to the employment of the Executive.
     (b) The provisions of this Agreement shall be regarded as divisible, and if
any of said provisions or any part thereof are declared invalid or unenforceable
by a court of competent jurisdiction or in an arbitration proceeding, the
validity and enforceability of the remainder of such provisions or parts thereof
and the applicability thereof shall not be affected thereby.
     (c) This Agreement may not be amended or modified except by a written
instrument executed by Company and Executive.
     (d) This Agreement and the rights and obligations hereunder shall be
governed by and construed in accordance with the laws of the State of North
Carolina.
     18. Construction. Throughout this Agreement the singular shall include the
plural, and the plural shall include the singular, and the masculine and neuter
shall include the feminine, wherever the context so requires.
     19. Text to Control. The headings of paragraphs and sections are included
solely for convenience of reference. If any conflict between any heading and the
text of this Agreement exists, the text shall control.
     20. Authority. The officer executing this agreement on behalf of the
Company has been empowered and directed to do so

Page 9 of 10



--------------------------------------------------------------------------------



 



by the CEO and Board of Directors of the Company.
     21. Gender. In construing this Agreement, it is the parties’ intention that
definitions shall be equally applicable to both the singular and plural forms of
the terms defined, and references to the masculine, feminine or neuter gender
shall include each other gender.

          COMPANY:  DRI CORPORATION
      By   /s/ David L. Turney         Title   Chairman of the Board of
Directors and Chief Executive Officer     

          EXECUTIVE:  /s/ Kathleen Oher    (SEAL)    KATHLEEN OHER           

Page 10 of 10